TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00229-CV


In the Matter of A. V.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-26,484, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		A.V. was found to have engaged in delinquent conduct, namely aggravated robbery
with a deadly weapon, and was placed on probation.  Subsequently, the State filed a motion to
modify A.V.'s disposition, alleging in ten paragraphs that A.V. violated the terms and conditions
of his probation.  The district court found that A.V. had violated his probation as alleged in six of
the ten paragraphs.  Specifically, the district court found that A.V. had committed the offenses of
burglary of a habitation and false alarm, associated with negative peers, and possessed a firearm. 
A.V. was committed to the care of the Texas Youth Commission for a determinate period of
ten years.
		The district court heard evidence that, on the morning of November 20, 2007, A.V.,
together with D.P. and D.K., two other juveniles, burglarized a home.  D.P. testified that the
juveniles drove to the home in a black Honda that had been given to A.V. by his mother.  During the
burglary, the owner of the home was inside the house and hiding in the bathroom.  The owner, who
was a client of the law firm where A.V.'s mother worked, testified that she called the police from
the bathroom and reported the burglary.  The owner reported that one of the burglars was wearing
a light blue shirt.  Officer James Guice of the Austin Police Department testified that, when he
arrived at the house, he observed the burglars run away.  According to Officer Michael Graham of
the Austin Police Department, a set of keys had been left behind in the house.  The black Honda was
also left behind, parked on the street.  Graham testified that he was able to open the Honda using the
keys he found in the house.  Property that had been stolen from the house was found in the trunk of
the car.  A firearm was found in the glove compartment.
		Officer Matt Jones of the Austin Police Department encountered A.V. walking
near the scene of the burglary shortly thereafter.  Jones testified that A.V. was wearing a light blue
striped shirt.  According to Jones, A.V. told him that he had been "sucker punched" by three black
males.  Not realizing that A.V. was a suspect in the burglary, Jones gave A.V. a ride home.  Later
that night, A.V. reported the Honda as stolen.  When police officers arrived at A.V.'s home in
response to the report, they noticed a light blue striped shirt in his bedroom.  According to Officer
Graham, this shirt was similar to the owner's description of the shirt one of the burglars was wearing. 
A.V. was subsequently charged with committing the offense. 
		A.V.'s court-appointed counsel has filed a motion to withdraw supported by a brief
concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also In re D.A.S., 973 S.W.2d
296 (Tex. 1998) (applying Anders procedure to appeals in juvenile cases).  Counsel observes that
the district court overruled his motion to suppress the evidence found in the car as the product of a
warrantless search.  Counsel acknowledges that the district court's ruling on a motion to suppress
is reviewed for abuse of discretion, and there is evidence in the record from which the district court
could have found that the officers had probable cause to search the car without a warrant.  Thus,
counsel believes raising an issue on the motion to suppress would be frivolous.  Counsel also
observes that our review of a district court's order revoking probation is limited to whether the
district court abused its discretion, and on this record, counsel argues, we would not be able to
conclude that there was an abuse of discretion.
		A copy of counsel's brief was delivered to A.V., who is now nineteen years old, and
he was advised of his right to examine the appellate record and file a pro se brief.  No pro se brief
has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit. We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
		We affirm the district court's order modifying A.V.'s disposition and committing him
to the Texas Youth Commission.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton 
Affirmed
Filed:   August 13, 2009